Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 27 February 1783
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John


Sir
Amsterdam the 27th Feby. 1783.

We refer to what we had the Honour to write yoúr Excellency the 24th. of this month. Since we received your much esteemed favoúr of the 19th. Instt: whereby yoú Excellency was pleased to sent ús half a dozen Passports to be used by ús. we are much obliged for yoúr Excellency’s attention, & Shall make the needfull use of ’em, if it happen we want any more we Shall be free with the permission your Excellency is pleased to grant us—.
Messrs. van den Ýver freres & Co. have mark’d ús to have paid by yoúr order to Mr. Taxter the Sum of £100—stg. for accoúnt of Congress, and as they have Sent us a Receipt of it, we Shall in Consequence charge the States of America for it—
The Pacquet your Excellency has Sent ús for Mr. Ingraham has been deliver’d to said gentle
We have the honoúr to Remain with due Consideration— / Sir / Yoúr Excellency’s most obed / most humb Servants.
Wilhem & Jan Willink
Nico. & Jacob van Staphorst.
de la Lande & fynje

